     Case 2:19-cv-01040-JAM-JDP Document 40 Filed 07/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EMMETT HARRIS,                                       Case No. 2:19-cv-01040-JAM-JDP (PC)
12                          Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                           FOR AN EXTENSION OF TIME
13             v.
                                                           ECF No. 39
14    MKRTCHYAN,
15                          Defendant.
16

17            Plaintiff has filed a motion for extension of time to file an amended complaint. ECF No.

18   39. Good cause appearing, it is hereby ORDERED that:

19            1. Plaintiff’s motion for an extension of time, ECF No. 39, is granted.

20            2. Plaintiff is granted thirty days from the date of this order in which to file a third

21   amended complaint.

22
     IT IS SO ORDERED.
23

24
     Dated:         July 25, 2021
25                                                        JEREMY D. PETERSON
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
